DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joanna G. Geld on 6-16-2022.
The application has been amended as follows: 
Claim 1 recites “the input” in line 8, has been changed to read as ---the non-inverting input ---. For the purpose of avoiding lack of antecedent basis.
Claim 10 recites “the amplifier slew rate” in lines 4-5, has been changed to read as --- the slew rate---.
Claim 10 recites “a supply voltage” in line 6, has been changed to read as ---a first supply voltage---.
Claim 11 recites “the amplifier slew rate” in lines 5-6, has been changed to read as --- the slew rate---.
Claim 11 recites “a supply voltage” in line 7, has been changed to read as ---a first supply voltage---.

Allowable Subject Matter
Claims 1-14 & 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 and 16-20 are allowable for the same reasons as discussed in the previous office action as mailed on 02/02/2022.
The amendment of 04/29/2022 provided to the independent claims 10 & 11 overcome the prior art of previous rejection. A further search of the art did not yield further prior art the anticipated or rendered obvious the combination of limitations features in amendment claims 10 & 11.
	Claims 12-14 are allowable as being dependent upon allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843           

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843